[Cite as State v. Eckler, 2019-Ohio-4828.]



                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                             BUTLER COUNTY




STATE OF OHIO,                                    :

       Appellee,                                  :      CASE NO. CA2019-02-035

                                                  :             OPINION
    - vs -                                                      11/25/2019
                                                  :

ROSS A. ECKLER,                                   :

       Appellant.                                 :




       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CR2018-10-1793



Michael T. Gmoser, Butler County Prosecuting Attorney, John C. Heinkel, Government
Services Center, 315 High Street, 11th Floor, Hamilton, Ohio 45011, for appellee

Christopher P. Frederick, 300 High Street, Suite 550, Hamilton, Ohio 45011, for appellant



        PIPER, J.

        {¶ 1} Appellant, Ross Eckler, appeals a decision of the Butler County Court of

Common Pleas to accept his guilty pleas for aggravated vehicular assault and operating a

vehicle under the influence ("OVI").

        {¶ 2} While under the influence of multiple drugs, Eckler drove his car across the

center lane and hit another vehicle head-on. The crash caused serious physical harm to an
                                                                        Butler CA2019-02-035

occupant of the other car, and Eckler was charged with aggravated vehicular assault, OVI,

and failure to drive on the right half of the roadway. Eckler initially pled not guilty to the

charges, but later pled guilty to aggravated vehicular assault and OVI in exchange for the

stated dismissing the third charge.

       {¶ 3} During the plea hearing, Eckler was informed that the trial court would impose a

mandatory prison sentence, with a maximum term of 60 months, for the aggravated assault

charge. The trial court also indicated that Eckler could receive credit toward his sentence for

employment or educational programming while in prison. Neither the state nor Eckler

questioned the trial court regarding the possibility of Eckler receiving credit.

       {¶ 4} At a later sentencing hearing, the trial court sentenced Eckler to 42 months for

the aggravated vehicular assault charge, indicating that the sentence was mandatory and

thus not eligible for judicial release or credit for participation in prison programs. Eckler did

not question or object to the trial court's statement. However, Eckler now appeals the trial

court's acceptance of his guilty plea, raising the following assignment of error:

       {¶ 5} THE TRIAL COURT ERRED TO THE PREJUDICE OF MR. ECKLER IN ITS

ACCEPTANCE OF A GUILTY PLEA WHICH WAS NOT KNOWING, INTELLIGENT, AND

VOLUNTARY, IN VIOLATION OF HIS DUE PROCESS RIGHTS UNDER THE FIFTH AND

FOURTEENTH AMENDMENTS TO THE UNITED STATES CONSTITUTION AND ARTICLE

I, SECTION 16 OF THE OHIO CONSTITUTION.

       {¶ 6} Eckler argues in his sole assignment of error that the trial court erred in

accepting his guilty plea.

       {¶ 7} A defendant's plea in a criminal case is invalid if not made knowingly,

intelligently, and voluntarily. State v. Ackley, 12th Dist. Madison No. CA2013-04-010, 2014-

Ohio-876, ¶ 8. Crim.R. 11(C)(2) governs the process a trial court must follow to ensure that a

guilty plea to a felony charge is knowing, intelligent, and voluntary. State v. Brune, 12th Dist.
                                               -2-
                                                                         Butler CA2019-02-035

Butler No. CA2014-02-058, 2014-Ohio-5742,¶ 8.

              In felony cases the court may refuse to accept a plea of guilty or
              a plea of no contest, and shall not accept a plea of guilty or no
              contest without first addressing the defendant personally and
              doing all of the following:

              (a)    Determining that the defendant is making the plea
              voluntarily, with understanding of the nature of the charges and
              of the maximum penalty involved, and if applicable, that the
              defendant is not eligible for probation or for the imposition of
              community control sanctions at the sentencing hearing.

              (b)   Informing the defendant of and determining that the
              defendant understands the effect of the plea of guilty or no
              contest, and that the court, upon acceptance of the plea, may
              proceed with judgment and sentence.

              (c)     Informing the defendant and determining that the
              defendant understands that by the plea the defendant is waiving
              the rights to jury trial, to confront witnesses against him or her, to
              have compulsory process for obtaining witnesses in the
              defendant's favor, and to require the state to prove the
              defendant's guilt beyond a reasonable doubt at a trial at which
              the defendant cannot be compelled to testify against himself or
              herself.

Crim.R. 11(C)(a) thru (c).

       {¶ 8} A guilty plea is invalid if the trial court does not strictly comply with Crim.R.

11(C)(2)(c), which requires the court to verify the defendant understands the constitutional

rights that he is waiving. Ackley, 2014-Ohio-876 at ¶ 9. However, a court need only

substantially comply with the nonconstitutional notifications required by Crim.R. 11(C)(2)(a)

and (b). Id. Upon review, an appellate court must consider the totality of the circumstances

surrounding the defendant's plea and determine whether he or she subjectively understood

the effects of the plea. State v. Givens, 12th Dist. Butler No. CA2014-02-047, 2015-Ohio-

361, ¶ 12.

       {¶ 9} Even if this court were to find the trial court did not substantially comply with

Crim.R. 11(C)(2)(a) and (b), we must make a further determination as to whether the trial


                                               -3-
                                                                          Butler CA2019-02-035

court at least partially complied. Id. at ¶ 13. If the trial court wholly failed to comply, the plea

must be vacated. Id. If the trial court partially complied, the plea may be vacated only if the

defendant demonstrates prejudicial effect. State v. Coffman, 12th Dist. Butler No. CA2015-

01-014, 2015-Ohio-2990. Prejudicial effect in this context means that the plea would not

otherwise have been entered. State v. Veney, 120 Ohio St.3d 176, 2008-Ohio-5200, ¶ 15.

       {¶ 10} Eckler does not assert a challenge to the trial court's compliance with the

constitutional requirements of Crim.R. 11(C)(2)(c). Instead, Eckler argues that the trial court

failed to comply with Crim.R. 11(C)(2)(a) and (b) because it gave him misinformation

regarding the possibility of earning credit toward his sentence by participating in various

prison programs. While the trial court incorrectly stated that Eckler may have been eligible to

earn credit, we find that the trial court nonetheless partially complied with Crim.R. 11 and

Eckler can show no prejudicial effect of the misinformation.

       {¶ 11} Ohio law is clear that a trial court must inform a defendant of the maximum

sentence he or she faces before accepting a guilty plea. State v. Clark, 119 Ohio St.3d 239,

2008-Ohio-3748.      However, there is no requirement that a defendant understand the

minimum penalty involved, nor is there is a requirement that a trial court notify a defendant of

the possibility of earned credit toward his or her prison sentence. Crim.R. 11(C)(2)(a).

       {¶ 12} The trial court expressly informed Eckler of the maximum sentence he was

facing, up to 60 months in prison, and Eckler did not question the trial court on the issue of

what his maximum sentence would be. Rather, Eckler expressed his understanding of the

maximum sentence multiple times, which would include an inherent understanding that the

mandatory nature of Eckler's sentence also made him ineligible for community control

sanctions, early judicial release, and earned credit. See State v. Harding, 4th Dist. Gallia No.

16CA21, 2018-Ohio-942, ¶ 24.

       {¶ 13} Additionally, Eckler has not established the requisite prejudice to invalidate his
                                                -4-
                                                                       Butler CA2019-02-035

guilty plea because we cannot conclude from the record that he would not have entered a

guilty plea had the trial court taken greater care in advising him during the plea hearing about

his ineligibility for earned credit.   Rather, the record reflects that Eckler subjectively

understood the nature of his sentence and the fact that he would be required to serve a

mandatory prison term, especially given the fact that he did not object when the trial court

properly indicated during sentencing that Eckler was ineligible for earned credit. Had Eckler's

plea been predicated upon his eligibility for earned credit, he would have indicated as much

upon the trial court's correct statement of the law during sentencing.

       {¶ 14} Eckler relies upon this court's holding in State v. Hendrix, 12th Dist. Butler No.

CA2012-12-265, 2013-Ohio-4978, in which we reversed a decision of the trial court to accept

a guilty plea where the court failed to comply with Crim.R. 11(C)(2)(a) because it misinformed

the defendant that the court could impose community control, grant judicial release, and

award credit toward the defendant's sentence. However, the facts of that case differ from the

case sub judice because the possibility of the trial court imposing community control negated

the mandatory nature of Hendrix's sentence. Here, the trial court never intimated that Eckler

was eligible for community control, and instead, expressly told Eckler that he was ineligible

for community control given his mandatory sentence. Moreover, as noted earlier, Crim.R.

11(C)(2)(a) requires a trial court to advise the defendant of his or her ineligibility for

community control, but does not require any notification regarding earned credit. As such,

Hendrix is factually distinguishable and is not controlling.

       {¶ 15} After a full review of the record, we find that the Eckler's plea was properly

accepted by the trial court and that Eckler was not prejudiced by the trial court's statement at

the plea hearing that he may be eligible for earned credit. Accordingly, Eckler's assignment

of error is overruled.



                                              -5-
                                               Butler CA2019-02-035


{¶ 16} Judgment affirmed.


HENDRICKSON, P.J., and RINGLAND, J., concur.




                               -6-